DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  The claim does not have a period at the end.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,614,674 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the substantially similar subject matter of a timed skill objective wagering system, comprising: an interactive controller configured to: present a timed skill objective to a player; detect a successful skillful interaction by the player within a specified time period; increment a skill objective metric when the successful skillful interaction is detected; determine a skill outcome of achievement of the skill objective when the skill objective metric exceeds a threshold value; and communicate the skill outcome to a process controller; and the process controller operatively connected to the interactive controller, wherein the process controller is configured to: generate a chance-based outcome of an amount of credits; receive the skill outcome from the interactive controller; and determine a combined wagering outcome using the chance-based outcome and the skill outcome.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Filipour et al. (US 2011/0118011 A1).
Regarding claim 1, Filipour discloses a timed skill objective wagering system, comprising:
an interactive controller (see par. [0043], at least one central server, central controller, or remote host) configured to:
present a timed skill objective to a player (see par. [0166], a time elapsed since a last successful interaction with any one of the game elements);
detect a successful skillful interaction by the player within a specified time period (see par. [0166], a time elapsed since a last successful interaction with any one of the game elements);
increment a skill objective metric when the successful skillful interaction is detected (see par. [232], In one embodiment, to place the wager component within the same interactive game session, the player must be able to reach the next marker. The marker may be any suitable 
determine a skill outcome of achievement of the skill objective when the skill objective metric exceeds a threshold value (see par. [0135], the gaming system determines whether the player's shot (or the player-controlled aircraft) hits a designated target (e.g., another aircraft or object)); and
communicate the skill outcome to a process controller (see par. [0088], the processor of each gaming device is designed to transmit and receive events, messages, commands, or any other suitable data or signal between the individual gaming device and the central server); and
the process controller operatively connected to the interactive controller (see par. [0088], see par. [0088], It should be appreciated that one, more or each of the functions of the central controller, central server or remote host as disclosed herein may be performed by one or more gaming device processors), wherein the process controller is configured to:
generate a chance-based outcome of an amount of credits (see par. [0123], the partial skill-based game also includes a non-skill component, such as at least one determination of an award, wherein any award is determined based on the determined wager);
receive the skill outcome from the interactive controller (see par. [0149], The gaming system determines whether the selected player's skill (as quantified by zero, one or more inputs made by the player) in the skill-based progressive award sequence results in a successful outcome as indicated in block 136); and
determine a combined wagering outcome using the chance-based outcome and the skill outcome (see par. [0123], the gaming system, gaming device and method disclosed herein provides a game with at least one skill component and at least one non-skilled component (referred to herein as a partial skill-based game); also see fig. 5A, 5B, the combined award would be the progressive award based on point range from the skill component).
Regarding claim 2, Filipour discloses wherein the interactive controller and the process controller are constructed from the same device (see par. [0043], In one embodiment, the computerized instructions for controlling any games are executed by at least one central server, central controller, or remote host).

Regarding claim 3, Filipour discloses wherein the process controller is operatively connected to the interactive controller using a communication link (see par. [0088], It should be appreciated that one, more or each of the functions of the central controller, central server or remote host as disclosed herein may be performed by one or more gaming device processors; the processor of each gaming device is designed to transmit and receive events, messages, commands, or any other suitable data or signal between the individual gaming device and the central server).

Regarding claim 4, Filipour discloses an enclosure constructed to mount: a user input device operatively connected to the interactive controller; a user output device operatively connected to the interactive controller; a credit input device operatively connected to the process controller; and a credit output device operatively connected to the process controller (see fig. 1A, 2A, and par. [0058]-[0062], a plurality of input devices 30 in communication with the processor; central display device 16; a payment device such as a payment acceptor includes a note, ticket or bill acceptor 28 wherein the player inserts paper money, a ticket, or voucher and a coin slot 26 where the player inserts money, coins, or tokens; player may push the cash out button and cash out to receive a cash payment or other suitable form of payment corresponding to the number of remaining credits).

Regarding claim 5, Filipour discloses a random number generator (see par. [0050], utilization of a random number generator (RNG)), wherein the process controller is further configured to:

credit a credit meter with credits based on the incoming credit data (see par. [0058], processor determines the amount of funds entered and displays the corresponding amount on the credit);
generate the chance-based component based on a random result generated by the random number generator (see par. [0011], provide the player an award for each wagering event is based on at least one skill component (e.g., at least one input which quantifies a player's skill to determine when a wager is placed and the amount of the placed wager) and at least one non-skill component (e.g., at least one determination, based on the determined wager, of an amount of any award) which are part of the partial-skill based game);
update the credit meter based on a combined wagering outcome (see par. [0107], wherein a portion of each wager to initiate a base or primary game may be allocated to one or more progressive awards); and
communicate with the credit output device to generate a credit output based on credits transferred off of the credit meter (see par. [0109], a progressive award win is triggered based on one or more game play events).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vann (US 2014/0302898 A1), Bunch et al. (US 8,734,232 B2), Mathis (US 2008/0293467 A1), Baerlocher (US 6,942,568 B2)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        7/23/21
.